Citation Nr: 1725085	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability, claimed as due to a low back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1969 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Regional Office (RO) in Denver, Colorado.

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received after the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2016).

The Board previously considered this appeal in August 2015, and granted the claim for hearing loss and remanded the issues of service connection for a cervical spine disability, low back disability, right leg disability and posttraumatic stress disorder for further development.  After that development was completed, the case returned to the Board for further appellate review.  The Board notes that the issue of entitlement to service connection for posttraumatic stress disorder was previously remanded by the Board, but has since been granted by the RO in a January 2016 rating decision.  Consequently, this issue is no longer on appeal to the Board.

The Board considered this appeal again in June 2016, and remanded these issues for further development in order to clarify prior VA examination opinions.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis for low back degenerative disc disease (arthritis), spondylolisthesis, facet arthropathy, piriformis syndrome, and radiculopathy in the right leg.  The Veteran also has a current diagnosis for right knee osteoarthritis.
 
2.  The Veteran experienced a low back injury while in service when he fell during a training exercise. 
 
3.  Symptoms of the current low back disability were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.
 
4.  The current low back disability is not related to service.

5.  The Veteran has a current diagnosis for right knee arthritis and right leg piriformis syndrome.
 
6.  The Veteran experienced a right leg injury while in service when he fell during a training exercise. 
 
7.  Symptoms of the current right knee arthritis and right leg symptoms due to piriformis syndrome were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.
 
8.  The current right knee arthritis and right leg symptoms due to piriformis syndrome are not related to service.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria to establish service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claims for degenerative joint disease of the bilateral knees and lumbar spine.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Low Back and Right Leg Disabilities

The Veteran contends that his current low back and right leg disabilities are related to service and are not preexisting injuries as previously documented in service treatment records.  Specifically, he asserts that he injured his low back and right leg when he fell during a training exercise and experienced "whiplash on [his] neck" and that he was "paralyzed from the waist down" when he landed from the fall.  See June 2015 Board Hearing Transcript, 4.  He said that his low back and right leg injuries are connected to this same incident.  Id.  He also endorsed "having the same problems" with his low back and right leg since he injured them during service.  Id. at 29.  He stated that he did not seek medical treatment at that time because he did not want to "have to recycle" through his training course.  Id. at 6.  In a May 2011 statement, the Veteran's representative indicated the Veteran's claim for a right leg condition was due to the lower back injury, and that he experiences symptoms of "pain the bottom of his right foot, numbness in his right butt cheek, and electrical shocks down the right leg."  However, as further explained below, the Veteran's right leg disability is comprised of diagnoses for radiculopathy symptoms for the right leg, which will be addressed as secondary to the low back disability, and also right knee arthritis, which will be addressed as an additional right leg disability.

Service treatment records show that the Veteran complained of chronic low back pain and right knee pain on several occasions.  He was diagnosed with chronic lower back pain and right knee chondromalacia during service.  The Veteran was medically discharged from service due to spina bifida occulta, S1, which was determined to exist prior to service (EPTS).  However, x-rays at this time were noted as "normal."  

Initially, there was a question as to whether a low back or right leg injury was noted upon the Veteran's entry into service in May 1969.  Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the condition was not noted, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki, explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

On the other hand, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence of record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153). 

This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn, 25 Vet. App. at 235 ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306(b).  A hereditary disease does not always rebut the presumption of soundness, and service connection may be granted for hereditary diseases that either first manifest themselves during service or which preexisted service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  "The mere genetic or other familial predisposition to develop the symptoms . . . does not constitute having the disease.  Only when symptomatology and/or pathology exist can [the claimant] be said to have developed the disease."  Id. at 2.

In this case, it was previously unclear whether the Veteran has or had spina bifida occulta.  However, for the reasons discussed below, the Veteran did not have a preexisting condition.  Furthermore, while there is evidence of record that the Veteran reported a low back and right leg injury prior to service, the Veteran's reported symptoms do not amount to a clinical diagnosis.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (finding a veteran's report of a preexisting psychiatric condition does not constitute evidence that such did in fact preexist service); see also Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  The June 1969 report of medical examination referenced an orthopedic consultation, but did not list any defects or diagnoses.  The June 1969 orthopedic consultation performed in connection with the Veteran's entrance to service noted prior injuries and complaints of occasional pain of the low back, right knee and right shoulder, but indicated x-rays were negative and provided no diagnosis.  The physician indicated the Veteran was fit for any type of duty.  Therefore, the Veteran's contemporaneous lay report of prior low back and right leg injuries does not clearly and unmistakably establish that a low back disability or right leg disability manifested prior to entering service.  See Cotant, 17 Vet. App. at 131 (clear and unmistakable evidence is an onerous evidentiary standard, requiring that the preexistence of a condition be undebatable).

A June 2014 statement from a VA physician who treated the Veteran recently stated that the Veteran does not currently have spina bifida.  Similarly, an April 2012 letter from the Veteran's chiropractor states that the Veteran injured his back and leg in service and that he never had spina bifida.  Thus, the evidence suggests that his diagnosis upon medical discharge was in error.  Both VA examiners, in November 2011 and November 2015, opined that the Veteran had a preexisting injury based on the statements found in the service entrance examination and medical discharge examination.  The November 2015 examiner was specifically asked to comment on whether the Veteran currently has or ever had spina bifida, but he did not address this issue in the opinion.  Both VA examiners referenced a service treatment record that states the Veteran had an old football injury that affected his low back as well as an incident with a motor vehicle that injured his right leg.  However, the Veteran testified at a June 2015 Board hearing that he never played football, but did "[hang] out with the guys [and mess] around, tossing a ball," and that he did not have a preexisting condition determination on his entrance examination.  Id. at 14.  He also explained that his right leg injury prior to service involved his right leg being pinned between two cars and that this was a shin injury and did not affect his right knee at all.  Id. at 7.  As the evidence contradicts the VA examiners' preexisting condition determinations, an addendum examination opinion was sought in order to determine whether the Veteran currently has or ever had spina bifida and whether this relates to or affects his current low back and right leg diagnoses.

On VA examination in August 2016, the examiner opined that the Veteran did not have spina bifida occulta during service.  The examiner explained, "Spina bifida occulta is a developmental condition in which the bony lamina on the posterior surface of the vertebra (in this case, at the S1 level) does not fully develop and the lamina from the two sides do not grow together to form the spinous process."  He continued, "This is usually an incidental finding on an x-ray and it does not have any clinical significance.  It does not cause symptoms."  The examiner also found, "Subsequent studies (x-rays, CT scans and MRI) have not shown any signs of spina bifida occulta at any level."  

The August 2016 VA examiner determined that there are two possible explanations for the misdiagnosis for spina bifida occulta during service.  First, the examiner explained that the radiologist may have misread the x-ray film and that the angles of the projection of the film may have produced shadows that can lead to a misreading of the images.  He also said that shadows of overlaying bowel in the pelvis can also lead to a misread.  The second explanation was that the Veteran was 21 years old at the time the x-ray was done, and that he may have still been actively growing and the bony lamina of his sacrum were not yet fully developed.  The examiner reasoned, "In this case, he may have continued to develop bone in the sacrum, closing the gap that was seen as a spina bifida occulta.  As most new bone growth is completed by late adolescence/early adulthood, this second explanation is less likely."  Accordingly, the examiner further clarified, "[O]ne film has been read as showing spina bifida occulta and several films after that have not shown this finding.  At this time, he does not have spina bifida occulta."  In conclusion, the examiner found, "It is at least as likely as not that the initial x-ray was misread, and that he did not have spina bifida occulta in 1970.  Spina bifida occulta does not have any influence on the contour of the lumbar spine."

Based upon the above the Board finds the Veteran did not have a congenital or hereditary disability that would be deemed to have existed prior to service.  Thus, the presumption of soundness has not been rebutted and the claim becomes one of direct service connection.  

In this regard, the evidence of record demonstrates that the Veteran has current low back diagnoses for degenerative disc disease (arthritis), spondylolisthesis, facet arthropathy, and piriformis syndrome that affects the right leg.  The Veteran also has a current diagnosis for right knee osteoarthritis.

As noted above, the Veteran also was seen for chronic low back pain and right knee pain on several occasions while in service and was diagnosed with chronic lower back pain and right knee chondromalacia during service.  However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to have caused his current low back or right leg disability, or to have caused chronic or continuous symptoms of the current low back or right leg disability to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.

As the Veteran's current low back and right leg disabilities are chronic diseases under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

In this case, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a low back or right leg disability in service or continuous symptoms of a low back or right leg disability since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

First, the Board finds that the Veteran did not experience chronic symptoms of a low back or right leg disability during service.  Service treatment records show that the Veteran was treated for low back and right knee pain on a few occasions; however, the diagnosed conditions in-service of chronic lower back pain and right knee chondromalacia are not related to his current diagnoses, as further discussed below.  Additionally, 38 C.F.R. § 3.303(b) explains that presumptive service connection does not mean any manifestation of joint pain in service will permit service connection of arthritis as there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  As a result, the Board does not find the Veteran's more recent reports of in-service injuries and symptoms to be credible as it relates to any current low back and right leg diagnoses.  Specifically, the current statements, made in connection with his claim for benefits, are inconsistent with statements made during service.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a low back or right leg disability during service.  38 C.F.R. § 3.303(b).

Next, the Board finds the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a low back or right leg disability after service separation.  As explained in 38 C.F.R. § 3.303(b), continuity of symptoms is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

In a June 2015 Board Hearing testimony, the Veteran contended that he injured his low back and right leg during a training exercise, but he did not seek treatment.  He endorsed continuous low back and right knee pain since service.  The Veteran also asserted that the private chiropractic treatment records from 2010, which notes a worker's compensation claim that occurred in October 2006 was exclusively due to a right hand injury and did not involve his spine.  See Board Hearing Transcript, 28.  However, the Board observes that these private chiropractic treatment records do not mention any right hand injury and focus almost entirely on different areas of the spine and lower extremities.  

Even accepting his assertion as true, this does not support a finding that the Veteran experienced continuous symptoms of a low back or right leg disability since service.  The Board notes that there is, at the least, a 10-year period of time between service separation and initial treatment for the low back, and an even longer period for the right knee.  Furthermore, the Veteran's complaints at that time were not attributed to service.  Specifically, the first recorded symptomatology related to a low back disability is found in a private chiropractor's April 2012 statement of recollection, which indicates that the Veteran sought treatment for low back pain and right leg sciatic pain from 1980 until 1998, when that office was closed for business.  See Medical Treatment Record - Non-Government Facility, received June 4, 2012.  This private chiropractor's April 2012 statement indicates that the Veteran's x-rays during this period showed "severely decreased disc space between...L-4 and L-5 and [the] sacrum."  Nonetheless, these treatments were not initiated until 10 years after service separation.  

Other medical records of private treatment document the Veteran's office visits for low back pain treatment in May 1997, April through May of 1999, January 2004, May 2006, and February 2007 through June 2008.  However, these records do not contain any statement of etiology for this lower back pain treatment.  The Veteran has not alleged he sought treatment for a low back disability during this period prior to 1980.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).

In addition to the absence of documented post-service symptomatology related to the low back or right leg for many years, the evidence includes the Veteran's and other friends' lay statements and sworn testimony asserting continuity of symptoms, and in particular, the Veteran's use of a cane upon return from service.  In this case, the Veteran and the supporting lay statements are competent to report symptoms because this requires only personal knowledge as it comes through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nonetheless, the Board finds that the reported histories of continued symptomatology since active service, while competent, are nonetheless not credible.  Significantly, the Board finds that the reported histories of continued low back and right leg problems since service are inconsistent with, and outweighed by, the other lay and medical evidence of record.  

The evidence of record shows that the Veteran did not assert he had a low back or right knee disability related to his service until he filed his claim for benefits in November 2010.  Additionally, the Veteran did not claim that symptoms of his low back or right knee began in (or soon after) service until he filed his current VA disability compensation claim.  The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

Furthermore, the August 2016 VA examiner's opinion (as discussed below) is more probative as a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  

Moreover, arthritis is diagnosed primarily on clinical findings such as X-rays or specialized testing, such as MRI, which the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  

There are no clinical findings of a low back or right leg disability until at least 1980.  Additionally, the record does not indicate that the Veteran received treatment for arthritis of the low back or right knee during service or that he actually received treatment for any low back or right knee disability within the first year following service separation.  Therefore, a low back or right knee disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Nonetheless, as a low back and right leg disability is currently shown and the evidence reflects a possible in-service injury, the next question is whether there is a causal relationship between the current complaints and the in-service injury.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current low back and right leg disabilities and service. 

On VA examination in August 2016, the examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner reasoned that the Veteran's x-rays performed at the time of discharge from military service were normal and did not show any signs of the conditions that are currently diagnosed.  While the Veteran claimed ongoing treatment for the low back since service, the examiner pointed out that the available treatment records do not document actual medical care until at least May 1997.  The examiner also noted that the current low back diagnoses are "degenerative in nature."  He stated that it is less likely than not that the currently diagnosed low back conditions are related to service and at least as likely age related.

The August 2016 VA examiner also opined that the Veteran's right knee disability, to include arthritis and peripheral nerve disabilities are less likely than not related to service.  The examiner noted that the Veteran's report of right knee pain only occur when there is pain in his low back, right buttocks, and right leg.  The Veteran also told the examiner that this right knee pain is only present half of the time when he has right leg pain.  Imaging studies showed degenerative arthritis in the right knee, but the examiner found that the Veteran's reported symptoms are not consistent with arthritic pain.  Based on the Veteran's explanation of his symptoms, the examiner found that the arthritis is not symptomatic.  Alternatively, the examiner pointed out that the Veteran's right knee pain is at least as likely as not related to piriformis syndrome, which is part of his low back diagnoses.  The piriformis syndrome was not diagnosed until 2010, which the examiner noted is a relatively recent condition and less likely than not related to service.

The Board finds this August 2016 VA examiner's opinion highly probative of a negative nexus between the Veteran's current conditions and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In this decision, the Board has considered the Veteran's contentions and other lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's or other friends lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As laypersons, the Veteran and his friends have not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders identified as current diagnoses of the low back and right leg.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current low back and right leg disabilities are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran or his friends. 

Additionally, the symptoms of pain overlap with other disorders.  To differentiate pain attributable to the right leg or low back arthritis from pain due to other spine disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain and peripheral nerve issues, as well as knowledge of all possible etiologies of arthritis, not just injury to a joint.  Here, the Veteran and his friends are not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of arthritis.  Based on the above, the Board does not find the Veteran or his friends competent to provide evidence of an etiological nexus between his current low back and right leg disabilities and service.  As such, there is no competent evidence of record suggesting a causal relationship between the Veteran's disabilities and service; therefore, the Board attaches greater probative weight to the August 2016 VA examination opinion than to the lay statements of record.

The Board finds that the August 2016 VA examination opinion is adequate for nexus purposes and highly probative.  Specifically, during the August 2016 VA examination, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history and in-service as well as post-service low back or right leg complaints or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the August 2016 VA examination opinion great probative weight.

For the reasons discussed above, the weight of the evidence demonstrates that the Veteran's current low back and right leg disabilities, to include right knee arthritis and piriformis syndrome, were not incurred in service, and may not be presumed to have been incurred therein.  Therefore, the claims for service connection for low back and right leg disabilities must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Furthermore, based on the evidence above, the Veteran's claim for service connection for a right leg disability is also based on his assertion that it was caused by his low back disability (i.e. secondary service connection), and must be denied as a matter of law because service connection has not been awarded for a low back disability.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  Therefore, the regulations permitting secondary service connection are inapplicable.  See 38 C.F.R. § 3.310(a).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in August 2011, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the August 2011 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in November 2011, November 2015, and August 2016.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2015.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in June 2016.  The Board instructed the AOJ to request another VA examination opinion and to then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).







ORDER

Service connection for a low back disability is denied.

Service connection for a right leg disability is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


